NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 18 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50165

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02563-JLS

  v.
                                                 MEMORANDUM*
GABRIEL FUENTES-ROJAS,

               Defendant - Appellant.


                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Gabriel Fuentes-Rojas appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fuentes-Rojas contends that the district court procedurally erred by (1)

relying on an improper sentencing factor; (2) focusing on deterrence to the

exclusion of the other 18 U.S.C. § 3553(a) factors, and (3) failing to address

adequately his policy argument. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find no error. The

record reflects that the district court properly considered the 18 U.S.C. § 3553(a)

sentencing factors and did not rely on an impermissible factor. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (“The district court need not

tick off each of the [sentencing] factors to show that it has considered them.”). In

addition, the district court listened to Fuentes-Rojas’s mitigating arguments and

recognized its discretion to vary from the Guidelines on policy grounds. See

United States v. Ayala-Nicanor, 659 F.3d 744, 752-753 (9th Cir. 2011).

      Fuentes-Rojas also contends that his below-Guidelines sentence is

substantively unreasonable. The district court did not abuse its discretion in

imposing Fuentes-Rojas’s sentence. See Gall v. United States, 526 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the totality of

circumstances and the section 3553(a) sentencing factors, including the need to

deter. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                          2                                      14-50165